Exhibit 10.4

 

Execution Version

 

 

REGISTRATION RIGHTS AGREEMENT

 

By and Among

 

VANTIV, INC

 

AND

 

THE STOCKHOLDERS LISTED ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------

 

Dated as of March 21, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

Section 1.

Certain Definitions

2

 

 

 

Section 2.

Demand Registrations

6

 

 

 

Section 3.

Piggyback Registrations

8

 

 

 

Section 4.

Shelf Takedowns

9

 

 

 

Section 5.

Suspension Events; Black-out Periods

10

 

 

 

Section 6.

Lock-Up

11

 

 

 

Section 7.

Holdback Agreements

12

 

 

 

Section 8.

Registration Procedures

12

 

 

 

Section 9.

Registration Expenses

16

 

 

 

Section 10.

Registration Rights of Other Persons; Transfers of Rights

17

 

 

 

Section 11.

Indemnification

18

 

 

 

Section 12.

Participation in Underwritten Offerings

19

 

 

 

Section 13.

Securities Act Restrictions

20

 

 

 

Section 14.

Miscellaneous

20

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT, dated March 21, 2012 and effective upon the
occurrence of the initial public offering of Class A Common Stock (as herein
defined) of Vantiv, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), among:

 

(i) the Company;

 

(ii) Advent International GPE VI Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(iii) Advent GPE VI FT Co-Investment Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(iv) Advent International GPE VI-A Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(v) Advent International GPE VI-B Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(vi) Advent International GPE VI-C Limited Partnership, a limited partnership
organized under the laws of the State of Delaware;

 

(vii) Advent International GPE VI-D Limited Partnership, a limited partnership
organized under the laws of the State of Delaware;

 

(viii) Advent International GPE VI-E Limited Partnership, a limited partnership
organized under the laws of the State of Delaware;

 

(ix) Advent International GPE VI-F Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(x) Advent International GPE VI-G Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(xi) Advent Partners GPE VI 2008 Limited Partnership, a limited partnership
organized under the laws of the State of Delaware;

 

(xii) Advent Partners GPE VI 2009 Limited Partnership, a limited partnership
organized under the laws of the State of Delaware;

 

(xiii) Advent Partners GPE VI-A Limited Partnership, a limited partnership
organized under the laws of the Cayman Islands;

 

(xiv) Fifth Third Bank, a bank chartered under the laws of the State of Ohio
(“Fifth Third”);

 

(xv) FTPS Partners, LLC, a limited liability company organized under the laws of
the State of Delaware (“FTPS Partners”);

 

--------------------------------------------------------------------------------


 

(xvi) JPDN Enterprises, LLC, a limited liability company organized under the
laws of the State of Delaware (“JPDN”);

 

(xvii) Gary Lee Patsley Retained Annuity Trust No. 1; and

 

(xviii) Pamela H. Patsley Retained Annuity Trust No. 1.

 

In consideration of the premises and the mutual representations, warranties,
covenants and undertakings contained in this Agreement, and for other good and
valuable consideration, the parties hereto agree as follows:

 

Section 1.                                           Certain Definitions.  As
used in this Agreement, the following terms have the meanings set forth below:

 

“Advent” means collectively, Advent International GPE VI Limited Partnership,
Advent GPE VI FT Co-Investment Limited Partnership, Advent International GPE
VI-A Limited Partnership, Advent International GPE VI-B Limited Partnership,
Advent International GPE VI-C Limited Partnership, Advent International GPE VI-D
Limited Partnership, Advent International GPE VI-E Limited Partnership, Advent
International GPE VI-F Limited Partnership, Advent International GPE VI-G
Limited Partnership, Advent Partners GPE VI 2008 Limited Partnership, Advent
Partners GPE VI 2009 Limited Partnership and Advent Partners GPE VI-A Limited
Partnership.

 

“Advent Holder” means each of Advent and any other Person to whom Class A Common
Stock that are Registerable Securities are transferred by Advent or its
transferees in accordance with Section 10(c), in each case for so long as such
Person Beneficially Owns any Class A Common Stock.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements in accordance with its terms, and any exhibits or
schedules to any of the foregoing, and shall refer to this Registration Rights
Agreement as the same may be in effect at the time such reference becomes
operative.

 

“Beneficially Owns” means, with respect to any Person, the direct or indirect
“beneficial ownership” by such Person of securities, including securities
beneficially owned by others with whom such Person has agreed to act together
for the purpose of acquiring, holding, voting or disposing of such securities,
as determined pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act;
provided that, notwithstanding Rule 13d-3(d)(1)(i), a Person shall be deemed to
Beneficially Own the securities that such Person has a right to acquire through
the

 

2

--------------------------------------------------------------------------------


 

exercise of an option, warrant, conversion or any other right, regardless of
when such right is then exercisable; provided, further, that a Person shall not
be deemed to Beneficially Own (i) securities tendered pursuant to a tender or
exchange offer made by such Person or any of such Person’s Affiliates until such
tendered securities are accepted for payment, purchase or exchange and (ii) any
security as a result of an oral or written agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (a) arises solely from a revocable proxy given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable provisions of the Exchange Act and (b) is not also then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report).

 

“Chosen Courts” has the meaning set forth in Section 14(d).

 

“Class A Common Stock” means (i) the Class A Common Stock of the Company, par
value $0.00001 per share, or (ii) the common stock or other equity securities of
the Company, a successor corporation or other entity into which the Company is
converted or merged for which the Class A Common Stock has been converted or
exchanged.

 

“Class B Units” means the Class B Units of Vantiv Holding.

 

“Company” has the meaning set forth in the Preamble and includes any successor
thereto.

 

“Demand Request” has the meaning set forth in Section 2(a).

 

“JPDN” has the meaning set forth in the Preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect from time to time.

 

“Fifth Third” has the meaning set forth in the Preamble.

 

“Fifth Third Holder” means each of Fifth Third, FTPS Partners and any other
Person to whom Class B Units or Class A Common Stock that are Registerable
Securities are transferred by each of Fifth Third or FTPS Partners or any of its
transferees, in accordance with Section 10(c), in each case for so long as such
Person Beneficially Owns any such Class A Common Stock or Class B Units.

 

“FTPS Partners” has the meaning set forth in the Preamble.

 

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.

 

“Holder” means any Advent Holder, any Fifth Third Holder, any Other Holder, any
Warrant Holder or any other Person that agrees in writing to be bound by this
Agreement in

 

3

--------------------------------------------------------------------------------


 

the same capacity as the Person transferring Class B Units, Class A Common Stock
that are Registerable Securities, or all or any portion of the Warrant to such
Person.

 

“Holder’s Counsel” has the meaning set forth in Section 8(a)(i).

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Vantiv Holding, dated the date hereof, by and among Fifth Third,
FTPS Partners, Vantiv Holding and the Company, as the same may be amended from
time to time in accordance with its terms.

 

“Lock-Up Period” has the meaning set forth in Section 6(a).

 

“Majority Fifth Third Holders” means, with respect to any Demand Request, a
majority of the class of Registerable Securities that is being registered by
Fifth Third Holders, which majority shall include Fifth Third to the extent
Fifth Third so requests.

 

“Other Holder” means JPDN, Gary Lee Patsley Retained Annuity Trust No. 1 and
Pamela H. Patsley Retained Annuity Trust No. 1.

 

“Participating Holder” means, with respect to any Registration Statement or any
offering registered on a Registration Statement, any Holder all or a part of
whose Registerable Securities are registered pursuant to such Registration
Statement.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registerable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

 

“Registerable Securities” means, with respect to any Person, Class A Common
Stock issued or issuable to such Person, together with any securities issued or
issuable upon any stock split, stock dividend or other distribution or in
connection with a combination of shares, recapitalization, merger, consolidation
or similar event with respect to the foregoing, but excluding any and all
securities that at any time after the date hereof (a) have been sold pursuant to
an effective Registration Statement or Rule 144 under the Securities Act,
(b) have been sold in a transaction where a subsequent public distribution of
such securities would not require registration under the Securities Act,
(c) have been issued but are no longer outstanding or (d) have been transferred
in violation of Section 10 or the LLC Agreement (or any combination of clauses
(a), (b), (c) and (d) of this definition).

 

“Registration Expenses” has the meaning set forth in Section 9(a).

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” means any registration statement of the Company that
covers any of the Registerable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such registration statement.

 

“SEC” means the United States Securities and Exchange Commission or any
successor agency administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Shelf Registration” has the meaning set forth is Section 2(a).

 

“Shelf Takedown” has the meaning set forth is Section 4(a).

 

“Significant Transferee” means any Person to whom Advent, Fifth Third or FTPS
Partners has transferred Class B Units, Class A Common Stock that are
Registerable Securities, or all or any portion of the Warrant which constitute
10% or more of the outstanding Registerable Securities of the Company at the
time of such transfer.

 

“Suspension Event” has the meaning set forth in Section 5(a).

 

“Uncontrolled Event” has the meaning set forth in Section 5(a).

 

“Underwritten Offering” means a registered, public offering in which securities
of the Company are sold to one or more underwriters on a firm-commitment basis
for reoffering to the public.

 

“Units” means the Class A Units and the Class B Units of Vantiv Holding.

 

“Vantiv Holding” means Vantiv Holding, LLC, a limited liability company
organized under the laws of the state of Delaware, and any successor thereto.

 

“Warrant” means the Warrant, dated the date hereof, between Vantiv Holding and
Fifth Third, as the same may be amended from time to time in accordance with its
terms, and any new warrants issued for all or any part of such Warrant.

 

“Warrant Holder” means any holder of all or any portion of the Warrant.

 

“Withdrawn Registration” has the meaning set forth in Section 2(b).

 

In addition to the above definitions, unless the express context otherwise
requires:

 

(i)                             the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

5

--------------------------------------------------------------------------------


 

(ii)                          the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa;

 

(iii)                       the terms “Dollars” and “$” mean United States
Dollars;

 

(iv)                      When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
is excluded.  If the last day of such period is a non-business day, the period
in question ends on the next succeeding business day.

 

(v)                         references herein to a specific Article, Section,
Subsection or Schedule shall refer, respectively, to Articles, Sections,
Subsections or Schedules of this Agreement;

 

(vi)                      wherever the word “include,” “includes” or “including”
is used in this Agreement, it shall be deemed to be followed by the words
“without limitation”;

 

(vii)                   references herein to any gender includes each other
gender; and

 

(viii)                it is the intention of the parties hereto that this
Agreement not be construed more strictly with regard to one Party than with
regard to any other Party.

 

Section 2.                                           Demand Registrations.

 

(a)         Right to Request Registration.  Subject to the restrictions of this
Section 2 (including those set forth in subparagraph (c) below), at any time,
each of (x) the Advent Holders and (y) the Majority Fifth Third Holders may
request in writing (each such request, a “Demand Request”) that the Company
effect a registration for resale under the Securities Act of all or part of such
Holders’ Registerable Securities either (i) on Form S-1 or any similar long-form
Registration Statement or (ii) if the Company is then eligible, on Form S-3 or
any similar short-form Registration Statement, including for offerings to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act (such a Registration Statement for offerings to be made on Form S-3 pursuant
to Rule 415, a “Shelf Registration”). The Company shall use commercially
reasonable efforts to (i) file such a Registration Statement within 90 days (in
the case of a Form S-1) or within 45 days (in the case of a Form S-3) after
receiving the Demand Request and (ii) cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter; provided that
the Company shall have the right to postpone or withdraw the filing of any such
Registration Statement on account of a Suspension Event.  The Company may
satisfy its obligation to effect a registration upon a Demand Request by
amending a previously filed Shelf Registration.

 

(b)         Number of Demand Requests.  Each of the Advent Holders, on the one
hand, and the Majority Fifth Third Holders, on the other hand, may make a
maximum of two Demand Requests for registration on Form S-1 or other long-form
Registration Statement and, subject to Section 2(c), an unlimited number of
Demand Requests for registration on Form S-3 or other short-form Registration
Statement.  If the Company

 

6

--------------------------------------------------------------------------------


 

withdraws pursuant to Section 5(a) any Registration Statement filed pursuant to
a Demand Request before the end of the 60-day period of effectiveness provided
for in Section 2(f) and before 80% of the Registerable Securities covered by
such Demand Request have been sold pursuant thereto (a “Withdrawn
Registration”), the Holders of Registerable Securities remaining unsold and
originally covered by such Withdrawn Registration shall be entitled to a
replacement Demand Request with respect to such Registerable Securities, which
replacement Demand Request shall be subject to all of the provisions of this
Agreement.

 

(c)          Restrictions on Demand Requests.  The Company shall not be required
to give effect to a Demand Request if: (i) the Company has registered
Registerable Securities pursuant to a Demand Request in the preceding 90 days,
(ii) the Company has previously registered any Registerable Securities pursuant
to a Demand Request twice during the calendar year in which such Demand Request
is made, (iii) the Company has registered its Registerable Securities during the
preceding 90 days (other than in relation to a merger, combination or employee
stock plan) or (iv) the Registerable Securities requested to be registered do
not have in the aggregate a market value of at least $75 million.  A Demand
Request shall not count for the purposes of determining when the Company may
refuse to give effect to another Demand Request pursuant to Section 2(b) or this
Section 2(c) if (i) the Registration Statement has not been declared effective
by the SEC or does not become effective in accordance with the Securities Act,
other than by reason of the withdrawal of such Demand Request after the filing
of the Registration Statement, (ii) after becoming effective, the Registration
Statement or the applicable offer, sale or distribution of Registerable
Securities is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other Government Entity for any
reason not attributable to the Holder(s) making such Demand Request, and does
not within 45 days thereafter become effective, (iii) the Holder(s) making such
Demand Request shall have withdrawn such Demand Request or otherwise determined
not to pursue such registration prior to the filing of the Registration
Statement, (iv) if the Holders of Registerable Securities are entitled to a
replacement Demand Request pursuant to Section 2(b) or (v) the conditions
specified in the underwriting agreement related to the offering, if any, are not
satisfied due to a breach by the Company of its covenants, representations or
warranties under this Agreement and such unsatisfied conditions are not waived.

 

(d)         Priority on Demand Registrations.  If, in conjunction with a
Registration Statement filed pursuant to a Demand Request conducted as an
Underwritten Offering, the managing underwriters advise the Company that, in
their opinion, the number of Registerable Securities proposed to be included in
an Underwritten Offering in connection with such Registration Statement exceeds
the number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering (including the
price per share of the Class A Common Stock proposed to be sold in such
offering), the Company shall include in such offering: (i) first, all
Registerable Securities requested to be included by each of Advent, Fifth Third
and FTPS Partners or any Significant Transferee on a pro rata basis based on the
number of Registerable Securities Beneficially Owned by each such Holder,
respectively, (ii) second, all Registerable Securities requested to be included
by JPDN, (iii) third, all Registerable Securities requested to be included by
all Holders other than Advent, Fifth Third, FTPS

 

7

--------------------------------------------------------------------------------


 

Partners and JPDN or any Significant Transferees on a pro rata basis based on
the number of Registerable Securities Beneficially Owned by each such Holder and
(iv) fourth, up to the number of Registerable Securities to be issued and sold
by the Company in such offering, if any.

 

(e)          Underwriting Requests.  Any Demand Request for registration on
Form S-1 or other long-form Registration Statement must be for an Underwritten
Offering.  Upon such Demand Request, the Company shall have the right to select
the underwriters and the managing underwriter (each shall be of recognized
national standing) with the consent of the initiating Holder (by a majority of
the class of Registerable Securities that is being registered by such initiating
Holder), which consent shall not be unreasonably withheld.

 

(f)           Effective Period of Registration Statements Pursuant to Demand
Requests. Upon the date of effectiveness of any Registration Statement filed
pursuant to a Demand Request for an Underwritten Offering (other than a Shelf
Registration), if such offering is priced promptly on or after such date, the
Company shall use commercially reasonable efforts to keep such Registration
Statement effective for a period equal to 60 days from such date (or if such
Registration Statement is not effective for any period within such 60 days, such
60-day period shall be extended by the number of days during such period when
such Registration Statement is not effective) or such shorter period that will
terminate when all of the Registerable Securities covered by such Demand Request
have been sold.

 

Section 3.                                           Piggyback Registrations.

 

(a)         Right to Piggyback.  If (i) the Company proposes to file a
Registration Statement (whether or not for sale for its own account), (ii) the
Company proposes to effect a Shelf Takedown from an already effective Shelf
Registration of its equity securities or securities convertible into equity
securities or (iii) a Demand Request is made to which the Company is required to
give effect pursuant to Section 2, the Company shall provide written notice to
all Holders of such proposal or Demand Request within 20 days thereof and in any
event at least 30 days prior to filing a Registration Statement pursuant to such
proposal or Demand Request.  Subject to the restrictions of this Section 3, each
Holder shall have the right to include in such Registration Statement such
number of Registerable Securities as such Holder requests, provided that the
Company shall have the right to postpone or withdraw the filing of any such
Registration Statement or Shelf Takedown as provided by this Agreement.

 

(b)         Priority on Piggyback Registrations.

 

(i)                             Priority on Primary Piggyback Registrations.  If
the Company registers Registerable Securities pursuant to clauses (i) or (ii) of
Section 3(a) and the managing underwriters advise the Company that, in their
opinion, the number of Registerable Securities proposed to be included in an
Underwritten Offering in connection with such Registration Statement exceeds the
number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering

 

8

--------------------------------------------------------------------------------


 

(including the price per share of the Class A Common Stock proposed to be sold
in such offering), the Company shall include in such offering: (i) first, up to
the number of Registerable Securities to be issued and sold by the Company in
such offering, if any, (ii) second, all Registerable Securities requested to be
included by each of Advent, Fifth Third and FTPS Partners or any Significant
Transferee, as applicable, on a pro rata basis determined based on the number of
Registerable Securities Beneficially Owned by each such Holder, respectively,
(iii) third, all Registerable Securities requested to be included by JPDN, and
(iv) fourth, all Registerable Securities requested to be included by all Holders
other than Advent, Fifth Third, FTPS Partners, JPDN or any Significant
Transferee, on a pro rata basis based on the number of Registerable Securities
Beneficially Owned by each such Holder.

 

(ii)                          Priority on Secondary Piggyback Registrations.  If
the Company registers Registerable Securities for any Holder pursuant to clause
(iii) of Section 3(a) and the managing underwriters advise the Company that, in
their opinion, the number of Registerable Securities proposed to be included in
an Underwritten Offering in connection with such Registration Statement exceeds
the number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering (including the
price per share of the Class A Common Stock proposed to be sold in such
offering), the Company shall include in such offering: (i) first, all
Registerable Securities requested to be included by each of Advent, Fifth Third
and FTPS Partners or any Significant Transferee, on a pro rata basis determined
based on the number of Registerable Securities Beneficially Owned by each such
Holder, respectively, (ii) second, all Registerable Securities requested to be
included by JPDN, (iii) third, all Registerable Securities requested to be
included by all Holders other than Advent, Fifth Third, FTPS Partners, JPDN or
any Significant Transferee, on a pro rata basis based on the number of
Registerable Securities Beneficially Owned by each such Holder and (iv) fourth,
up to the number of shares of Class A Common Stock to be issued and sold by the
Company in such offering, if any.

 

Section 4.                                           Shelf Takedowns.

 

(a)         Right to Effect a Shelf Takedown.  Holders holding Registerable
Securities registered pursuant to a Shelf Registration shall be entitled, at any
time and from time to time when the Shelf Registration is effective, to sell
such Registerable Securities as are then registered pursuant to such Shelf
Registration (each, a “Shelf Takedown”), but only upon not less than three days’
prior written notice to the Company (whether or not such takedown is
underwritten).  No prior notice shall be required of any sale pursuant to a plan
that complies with Rule 10b5-1 under the Exchange Act, provided that the Company
has received a written copy of such plan in advance of the first sale
thereunder.  Holders holding Registerable Securities registered pursuant to a
Shelf Registration shall each be entitled to request that a Shelf Takedown be an
Underwritten Offering if, based on the then-current market prices, the number of
Registerable Securities included in such Underwritten Offering would yield gross
proceeds to all Participating Holders of at least $75 million.  Holders
participating in the Shelf Takedown shall not be entitled to request that a
Shelf Takedown be part of an Underwritten Offering within 30 days after the
pricing date of any other Underwritten Offering effected pursuant to a Demand
Request or

 

9

--------------------------------------------------------------------------------


 

Section 3(a).  Holder(s) shall give the Company prompt written notice of the
consummation of a Shelf Takedown, whether or not part of an Underwritten
Offering.

 

(b)         Priority on Underwritten Shelf Takedowns.  If, in conjunction with a
Shelf Takedown conducted as an Underwritten Offering, the managing underwriters
advise the Company that, in their opinion, the number of Registerable Securities
proposed to be included in an Underwritten Offering in connection with such
Shelf Takedown exceeds the number of Registerable Securities that can be sold in
such offering without materially delaying or jeopardizing the success of such
offering (including the price per share of the Class A Common Stock proposed to
be sold in such offering), the Company shall include in such offering:
(i) first, all Registerable Securities requested to be included by each of
Advent, Fifth Third and FTPS Partners or any Significant Transferee, on a pro
rata basis based on the number of Registerable Securities Beneficially Owned by
each such Holder, respectively, (ii) second, all Registerable Securities
requested to be included by JPDN, (iii) third, all Registerable Securities
requested to be included by all Holders other than Advent, Fifth Third, FTPS
Partners, JPDN or any Significant Transferee on a pro rata basis based on the
number of Registerable Securities Beneficially Owned by each such Holder and
(iv) fourth, up to the number of Registerable Securities to be issued and sold
by the Company in such offering, if any.

 

(c)          Selection of Underwriters.  If any of the Registerable Securities
are to be sold in a Shelf Takedown that is conducted as an Underwritten
Offering, the Company shall have the right to select the underwriters and the
managing underwriter (each shall be of recognized national standing) with the
consent of a majority of the class of Registerable Securities that is being
registered in the Shelf Takedown, which consent shall not be unreasonably
withheld.

 

(d)         Effective Period of Shelf Registrations.  The Company shall use
commercially reasonable efforts to keep any Shelf Registration effective for a
period of one year after the effective date of such Registration Statement (or
if such Registration Statement is not effective for any period within such year,
such one-year period shall be extended by the number of days during such period
when such Registration Statement is not effective).

 

Section 5.                                           Suspension Events;
Black-out Periods.

 

(a)         Suspension Events.  The Company may delay the requested filing or
effectiveness of a Registration Statement in conjunction with a Demand Request,
for a period of up to 90 days from the date of such Demand Request, or withdraw
any Registration Statement that has been filed, if at the time that such Demand
Request is made (i) the Company engages or plans to engage in a registered
offering as to which the Holders may include all of their Registerable
Securities subject to such Demand Request and the Company has taken substantial
steps (including selecting a managing underwriter, which shall be of recognized
national standing, for such offering) and is proceeding with reasonable
diligence to effect such offering, (ii) the Company reasonably and in good faith
determines that the registration and distribution of Registerable Securities
resulting from such Demand Request would materially and adversely interfere with
any planned or

 

10

--------------------------------------------------------------------------------


 

proposed business combination transaction involving the Company, or any planned
or pending financing, acquisition, corporate reorganization or any other similar
corporate development involving the Company or any subsidiaries or
(iii) following the exercise of such Demand Request but before the effectiveness
of the applicable Registration Statement, (A) a business combination, tender
offer, acquisition or other corporate event involving the Company is proposed,
initiated or announced by another Person beyond the control of the Company (an
“Uncontrolled Event”) and (B) in the reasonable and good faith determination of
the Company, the filing or seeking of the effectiveness of such Registration
Statement would materially and adversely interfere with such Uncontrolled Event
or would otherwise materially and adversely affect the Company (each of the
events listed in subparts (i)-(iii) of this Section 5(a), a “Suspension
Event”).  The Company may not exercise its right under this Section 5(a) to
delay or withdraw a Demand Request more than twice in a calendar year.  The
Company shall provide prompt written notice to the Holder making the Demand
Request of any Suspension Event and any withdrawal of a Registration Statement
pursuant to this Section 5(a).

 

(b)         Black-out Periods.  Following the effectiveness of a Registration
Statement, the Participating Holder(s) will not effect any sales of Class A
Common Stock pursuant to such Registration Statement at any time after they have
received notice from the Company to suspend sales (i) as a result of a
Suspension Event or (ii) so that the Company may correct or update the
Registration Statement, which correction shall be promptly made.  Participating
Holder(s) may recommence effecting sales of Class A Common Stock pursuant to the
Registration Statement following further notice to such effect from the Company,
which notice shall be given promptly after the conclusion or completion of any
such Suspension Event, correction or update.

 

Section 6.                                           Lock-Up.

 

(a)         Subject to the provisions of this Section 6, no Holder shall sell or
otherwise transfer or dispose of any Class A Common Stock or securities
convertible into or exchangeable for Class A Common Stock pursuant to a public
offering, a private placement, Rule 144 or otherwise for a period of time (the
“Lock-Up Period”) if the Company has filed a Registration Statement in respect
of an Underwritten Offering of the Company’s equity securities and the managing
underwriter determines that such sales by such Persons would materially
adversely affect such offering.

 

(b)         The Lock-Up Period shall not begin more than seven days before the
date on which the Registration Statement is estimated in good faith by the
Company to become effective (or in the case of a shelf Registration Statement,
seven days before the the date of a final prospectus supplement), and shall not
extend beyond 90 days following the date of the final prospectus (or in the case
of a shelf Registration Statement, the final prospectus supplement) relating to
such offering.

 

(c)          Section 6(a) shall not apply to any Holder unless the Company’s
directors and officers and all Holders of over 1% of the Registerable Securities
of the Company agree to adhere to the Lock-Up Period specified in this
Section 6.

 

11

--------------------------------------------------------------------------------


 

(d)         Section 6(a) shall not apply to any transfers of the Warrant or a
portion thereof, which shall continue to be freely transferable during any
Lock-Up Period; provided, that the Class C Non-Voting Units of Vantiv Holding
(and the Class A Common Stock into which such Class C Non-Voting Units are
converted) shall be subject to the lock-up provisions set forth in the Warrant.

 

(e)          Any discretionary waiver or termination of the requirements under
this Section 6 made by the managing underwriter of an Underwritten Offering
shall apply to each Holder of Registerable Securities on a pro rata basis in
accordance with the number of Registerable Securities Beneficially Owned
immediately before such Underwritten Offering.

 

Section 7.                                           Holdback Agreements.  The
Company agrees not to effect any sale or distribution of any of its equity
securities during the seven days prior to and during the 90 days beginning on
the effective date of any Underwritten Offering pursuant to a Shelf Takedown or
a Demand Request (except as part of any such Underwritten Offering or pursuant
to registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriters managing such Underwritten Offering otherwise agree to a shorter
period.

 

Section 8.                                           Registration Procedures.

 

(a)         Whenever any Holder requests that any Registerable Securities be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registerable Securities in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:

 

(i)                             subject to the other provisions of this
Agreement, use reasonable best efforts to prepare and file with the SEC a
Registration Statement with respect to such Registerable Securities and cause
such Registration Statement to become effective (unless it is automatically
effective upon filing); and before filing a Registration Statement or Prospectus
or any amendments or supplements thereto, furnish to all Participating
Holder(s) and the underwriters or other distributors, if any, copies of all such
documents proposed to be filed, including documents incorporated by reference in
the Prospectus and, if requested by any Participating Holder, one set of the
exhibits incorporated by reference, and all Participating Holder(s) and (A) one
counsel selected by the Advent Holders holding a majority of the Registerable
Securities held by all Advent Holders to be registered on such Registration
Statement, (B) one counsel selected by the Fifth Third Holders holding a
majority of the Registerable Securities held by all Fifth Third Holders to be
registered on such Registration Statement, and (C) one counsel selected by the
Warrant Holders (provided that such Warrant Holder is a holder of at least 1% or
more of the outstanding Registerable Securities of the Company at such time)
holding a majority of the Registerable Securities held by all Warrant Holders to
be registered on such Registration Statement, so long as such Warrant Holders
are not Fifth Third Holders (each, a “Holder’s Counsel”), shall have three
(3) business days to review and comment on the Registration Statement and each
such Prospectus (and each amendment or supplement thereto) before it is filed
with the SEC,

 

12

--------------------------------------------------------------------------------


 

and each Participating Holder shall have the opportunity to object to any
information pertaining to such Participating Holder that is contained therein
within three (3) business days of receipt of the documents proposed to be filed,
and the Company will make the corrections reasonably requested by the
Participating Holder(s) with respect to such information prior to filing any
Registration Statement or Prospectus or any amendment or supplement thereto;

 

(ii)                          use reasonable best efforts to prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to comply with
the applicable requirements of the Securities Act and to keep such Registration
Statement effective for the relevant period required hereunder, but in any case
(other than a Shelf Registration) no longer than is necessary to complete the
distribution of Registerable Securities covered by such Registration Statement,
and to comply with the applicable requirements of the Securities Act with
respect to the disposition of all Registerable Securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;

 

(iii)                       use reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement, or the
lifting of any suspension of the qualification or exemption from qualification
of any Registerable Securities for sale in any jurisdiction in the United
States;

 

(iv)                      furnish to all Participating Holders and each managing
underwriter, if any, without charge, conformed copies of each Registration
Statement and amendment thereto and copies of each supplement thereto promptly
after they are filed with the SEC (but only one set of exhibits thereto need be
provided); and deliver, without charge, to such Persons such number of copies of
the preliminary and final Prospectus and any supplement thereto as the
Participating Holder(s) may reasonably request in order to facilitate the
disposition of the Registerable Securities covered by such Registration
Statement in conformity with the requirements of the Securities Act;

 

(v)                         use commercially reasonable efforts to register or
qualify such Registerable Securities under such other securities or blue sky
laws of such U.S. jurisdictions as the Participating Holder(s) reasonably
request and continue such registration or qualification in effect in such
jurisdictions for as long as the applicable Registration Statement may be
required to be kept effective under this Agreement (provided that the Company
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this
subparagraph (v), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

 

(vi)                      notify each Participating Holder and each distributor
of such Registerable Securities, at any time when a Prospectus relating thereto
is required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the

 

13

--------------------------------------------------------------------------------


 

statements therein not misleading, and, at the request of any Participating
Holder, the Company shall use reasonable best efforts to prepare, as soon as
practical, a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registerable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

 

(vii)                   in the case of an Underwritten Offering, enter into an
underwriting agreement containing such provisions (including provisions for
indemnification, lockups, opinions of counsel and comfort letters) as are
customary and reasonable for an offering of such kind, and take all such other
customary and reasonable actions as the managing underwriters of such offering
may request in order to facilitate the disposition of such Registerable
Securities (including making members of senior management of the Company
available to participate in “road-show” and other customary marketing
activities);

 

(viii)                in the case of an Underwritten Offering, and to the extent
not prohibited by applicable law or pre-existing applicable contractual
restrictions, (A) make reasonably available, for inspection by the Participating
Holder(s), Holder’s Counsel, the managing underwriters of such offering and one
attorney (and one accountant) for such managing underwriter, pertinent corporate
documents and financial and other records of the Company and the subsidiaries
and controlled Affiliates, (B) cause the Company’s officers and employees to
supply information reasonably requested by the Participating Holder(s) or such
managing underwriters or attorney in connection with such offering and (C) make
the Company’s independent accountants available for any such managing
underwriters’ due diligence; provided, however, that such records and other
information shall be subject to such confidential treatment as is customary for
underwriters’ due diligence reviews; and provided, further, that, unless the
disclosure of such records is necessary to avoid or correct a misstatement or
omission in the Registration Statement or otherwise to comply with federal
securities laws or the release of such records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction, the Company shall not be
required to provide any information under this subparagraph (viii) if (1) the
Company believes, after consultation with counsel for the Company, that to do so
would cause the Company to forfeit an attorney-client privilege that was
applicable to such information or (2) if either (x) the Company has requested
and been granted from the SEC confidential treatment of such information
contained in any filing with the SEC or documents provided supplementally or
otherwise or (y) the Company reasonably determines in good faith that such
records are confidential and so notifies the Persons requesting the records in
writing unless prior to furnishing any such information with respect to (1) or
(2) such Person requesting such information agrees to enter into a
confidentiality agreement in customary form and subject to customary exceptions;
and provided, further, that each such Person agrees that it will, upon learning
that disclosure of such records is sought in a court of competent jurisdiction,
give notice to the Company and allow the Company, at its expense, to undertake
appropriate action and to prevent disclosure of the records deemed confidential;

 

14

--------------------------------------------------------------------------------


 

(ix)                      use reasonable best efforts to cause all such
Registerable Securities to be listed on each securities exchange (if any) on
which similar securities of the same class issued by the Company are then
listed;

 

(x)                         provide a transfer agent and registrar for all such
Registerable Securities not later than the effective date of such Registration
Statement and, a reasonable time before any proposed sale of Registerable
Securities pursuant to a Registration Statement, provide the transfer agent with
printed certificates for the Registerable Securities to be sold;

 

(xi)                      make generally available to its security holders a
consolidated earnings statement (which need not be audited) for a period of
12 months beginning after the effective date of the Registration Statement as
soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earnings statement under
Section 11(a) of the Securities Act and Rule 158 thereunder, and which
requirement will be deemed to be satisfied if the Company timely files complete
and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange Act; and

 

(xii)                   as promptly as practicable notify the Participating
Holder(s) and the managing underwriters of any Underwritten Offering, if any:

 

(1)                                 when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or any
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

(2)                                 of any request by the SEC for amendments or
supplements to the Registration Statement or the Prospectus or for any
additional information regarding any Participating Holder;

 

(3)                                 of the notification to the Company by the
SEC of its initiation of any proceeding with respect to the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement;
and

 

(4)                                 of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registerable Securities for sale under the applicable securities or blue sky
laws of any jurisdiction; and

 

(xiii)                keep Holder’s Counsel reasonably apprised as to the
intention and progress of the Company with respect to any Registration Statement
hereunder, including by providing Holder’s Counsel with copies of all written
correspondence with the SEC in connection with any Registration Statement or
Prospectus filed hereunder.

 

(b)         The Company shall ensure that (i) no Registration Statement
(including any amendments thereto) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements

 

15

--------------------------------------------------------------------------------


 

therein not misleading, and (ii) no Prospectus (including any supplements
thereto) shall contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, except
for any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact made in reliance on and in
conformity with written information furnished to the Company by or on behalf of
the Holder(s) or any underwriter or other distributor specifically for use
therein.

 

(c)          At all times after the Company has filed a Registration Statement
with the SEC pursuant to the requirements of the Securities Act, the Company
shall use reasonable best efforts to continuously maintain in effect the
Registration Statement for the relevant period required hereunder under
Section 12 of the Exchange Act, and to use reasonable best efforts to file all
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder, all to the extent
required to enable the Holder(s) to be eligible to sell Registerable Securities
pursuant to Rule 144 under the Securities Act.

 

(d)         The Company may require the Participating Holder(s) and each
distributor of Registerable Securities as to which any registration is being
effected to furnish to the Company any other information regarding such Person
and the distribution of such securities as the Company may from time to time
reasonably request.

 

(e)          The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither any Participating Holder nor any other seller of
Registerable Securities may use a free-writing prospectus to offer or sell any
such shares without the Company’s prior written consent.

 

(f)           It is understood and agreed that any failure of the Company to
file a Registration Statement or any amendment or supplement thereto or to cause
any such document to become or remain effective or usable within or for any
particular period of time as provided in this Agreement, due to reasons that are
not reasonably within its control, or due to any refusal of the SEC to permit a
Registration Statement or prospectus to become or remain effective or to be used
because of unresolved SEC comments thereon (or on any documents incorporated
therein by reference) despite the Company’s good faith and diligent efforts to
resolve those comments, shall not be a breach of this Agreement.  However,
neither shall any such failure relieve the Company of its obligations hereunder
to use reasonable best efforts to remedy such failure.

 

Section 9.                                           Registration Expenses.

 

(a)         The Company shall pay all customary fees and expenses incident to
the Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws,  Financial Industry Regulatory Authority fees, exchange listing
fees, printing expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and

 

16

--------------------------------------------------------------------------------


 

final form as well as any supplements thereto, and all fees and disbursements of
one counsel for all Advent Holders participating in the Offering, one counsel
for all Fifth Third Holders participating in the offering, one counsel for all
Warrant Holders participating in the offering so long as the Warrant Holders
holding a majority of the Class A Common Stock represented by the Warrants
included in the offering is not a Fifth Third Holder, counsel for the Company
and all independent certified public accountants and other Persons retained by
the Company; provided that Registration Expenses shall not include any
underwriting discounts or commissions attributable to the sale of Registerable
Securities (collectively, “Registration Expenses”).  All underwriting discounts
and commissions attributable to the sale of Registerable Securities shall be
paid by the Holder(s) of the relevant Registerable Securities.

 

(b)         The obligation of the Company to pay all Registration Expenses shall
apply irrespective of whether a registration, once properly demanded or
requested, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur; provided however, that Registration Expenses for any
Registration Statement withdrawn solely at the request of the Participating
Holders (unless withdrawn following commencement of a Suspension Period) shall
be borne by such Participating Holders.

 

Section 10.                                    Registration Rights of Other
Persons; Transfers of Rights.

 

(a)         Superior Registration Rights.  The Company shall not grant to any
Person with respect to any equity securities of the Company, or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company, registration rights that have terms more favorable than the
registration rights granted to Fifth Third, FTPS Partners, or Advent in this
Agreement unless similar rights are granted to Fifth Third, FTPS Partners and
Advent.

 

(b)         Subsequent Registration Rights.  The Company shall not grant to any
Person registration rights unless the rights are consistent with the provisions
of this Agreement.  The Company shall not grant to any Person the right to
request the Company to register any securities other than securities of the same
class as the Registerable Securities being registered pursuant to a Demand
Request.

 

(c)          Transfers by Holders. The Advent Holders, the Fifth Third Holders
and the Warrant Holders may transfer their rights under this Agreement only in
connection with a transfer of Class A Common Stock or Class B Units (or, in the
case of any Warrant Holder, the transfer of all or any portion of the Warrant)
and only if (i) such transfer is permitted under and in accordance with the LLC
Agreement and, if applicable, the transfer of the Warrant is permitted under and
in accordance with the Warrant and (ii) the transferee agrees in writing to be
bound by this Agreement in the same capacity as the transferor (and, for the
sake of clarity, such transferee shall be entitled to all rights of such
transferor) with respect to such transferred Class A Common Stock, Class B Units
or Warrant, as applicable.  This Section 10(c) shall apply to all future
permitted transfers of the Class A Common Stock, Class B Units or Warrant, as
applicable.

 

17

--------------------------------------------------------------------------------


 

Section 11.                                    Indemnification.

 

(a)         Indemnification by the Company.  The Company shall indemnify, to the
fullest extent permitted by law, each Holder, its Affiliates and each Person who
controls such Holder (within the meaning of the Securities Act) and their
respective officers and directors against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or applicable “blue sky” laws, except insofar as the same (i) are
made in reliance and in conformity with information relating to such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) are caused by such Holder’s failure to deliver to such Holder’s immediate
purchaser a copy of the Registration Statement or Prospectus or any amendments
or supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such Holder with a sufficient number
of copies of the same.  In connection with an Underwritten Offering, the Company
shall indemnify such underwriters, each Person who controls such underwriters
(within the meaning of the Securities Act) and their respective officers and
directors to the same extent as provided above with respect to the
indemnification of the Holders.

 

(b)         Indemnification by the Holders.  In connection with any Registration
Statement in which there are Participating Holders, each such Participating
Holder shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and shall indemnify, severally and not jointly, to the fullest
extent permitted by law, the Company, its Affiliates and each Person who
controls the Company (within the meaning of the Securities Act) and their
respective officers and directors against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that the same are made in reliance and in conformity with
information relating to such Holder furnished in writing to the Company by such
Holder expressly for use therein or caused by such Holder’s failure to deliver
to such Holder’s immediate purchaser a copy of the Registration Statement or
Prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Company has furnished such Holder
with a sufficient number of copies of the same; provided, however, that the
liability of each such Holder shall be in proportion to and limited to the net
amount received by such Holder from the sale of Registerable Securities pursuant
to such Registration Statement. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified Person or any officer, director or
controlling Person of such indemnified Person and shall survive the transfer of
securities.

 

18

--------------------------------------------------------------------------------


 

(c)          Indemnification Procedures.  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (so long as such consent is
not withheld unreasonably).  An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. 
Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder except to the extent such party is materially
prejudiced thereby.

 

(d)         Contribution.  If the indemnification provided for, in, or pursuant
to, this Section 11 is due in accordance with the terms hereof but is held by a
court to be unavailable or unenforceable in respect of any losses, claims,
damages, liabilities or expenses referred to herein (except, for purposes of
clarity, any exclusions to indemnification expressly provided for in
Section 11(a) or (b)), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations; provided that no Holder shall be
required to contribute more than its pro rata share of any such contribution. 
The relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, and
by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale or the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 11(a) or 11(b) had been available
under the circumstances.

 

Section 12.                                    Participation in Underwritten
Offerings.  No Person (including the Holders) may participate in any
Underwritten Offering pursuant to a registration effected hereunder unless such
Person (a) agrees to sell such Person’s Registerable Securities on the basis
provided in any underwriting arrangements approved by the Holder(s) selecting
the underwriter for such Underwritten Offering pursuant to this Agreement (by a
majority of the class of

 

19

--------------------------------------------------------------------------------


 

Registerable Securities that is being registered by such initiating Holder), in
the case of any Underwritten Offering pursuant to a Demand Request or Shelf
Takedown, or by the Company, in any other case and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-ups and other documents reasonably required under the terms of such
underwriting arrangements, provided, however, that no such lock-up may be more
restrictive than or otherwise inconsistent with the lock-up permitted by
Section 6 hereof.

 

Section 13.                                    Securities Act Restrictions.  The
Registerable Securities are restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective Registration
Statement or an available exemption from registration under the Securities Act. 
Accordingly, the Holders shall not, directly or through others, offer or sell
any Registerable Securities except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available.  Prior to any transfer of
Registerable Securities other than pursuant to an effective Registration
Statement, the Holder seeking to transfer Registerable Securities shall notify
the Company of such transfer and the Company may require the Holder to provide,
prior to such transfer, such evidence that the transfer will comply with the
Securities Act (including written representations or an opinion of counsel) as
the Company may reasonably request.  The Company may impose stop-transfer
instructions with respect to any Registerable Securities that are to be
transferred in contravention of this Agreement.  Any certificates representing
the Registerable Securities may bear a legend (and the Company’s share registry
may bear a notation) referencing the restrictions on transfer contained in this
Agreement, until such time as such securities have ceased to be, or are to be
transferred in a manner that results in their ceasing to be, Registerable
Securities.  The legend will be in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH
ACT AND LAWS OR AN EXEMPTION THEREFROM.

 

Subject to the provisions of this Section 13, the Company will replace any such
legended certificates with unlegended certificates promptly upon request by any
Holder in order to facilitate a lawful transfer or at any time after such shares
cease to be Registerable Securities or are exempt from registration under the
Securities Act.

 

Section 14.                                    Miscellaneous.

 

(a)         Notices.  Except as otherwise provided herein, all notices,
requests, consents and other communications required or permitted hereunder
shall be in writing and shall be effective if hand-delivered, mailed (postage
prepaid) by registered or certified mail or sent by e-mail (with e-mail or
telephone confirmation promptly thereafter) or facsimile transmission (with
automated or telephone confirmation promptly thereafter).

 

20

--------------------------------------------------------------------------------


 

If to the Company:

 

Vantiv, Inc.

8500 Governor’s Hill Drive

Symmes Township, OH 45249

Attention:              General Counsel

 

with a copy to:

 

Weil Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts 02110

Telephone:            (617) 772-8300

Telecopy:              (617) 772-8333

Email:                    marilyn.french@weil.com

Attention:              Marilyn French

 

If to Advent:

 

c/o Advent International Corp.

75 State Street

Boston, Massachusetts 02109

Telephone:            (617) 951-9400

Email:                    jwestra@adventinternational.com

Attention:              James Westra

 

with a copy to:

 

Weil Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts 02110

Telephone:            (617) 772-8300

Telecopy:              (617) 772-8333

Email:                    marilyn.french@weil.com

Attention:              Marilyn French

 

If to JPDN:

 

JPDN Enterprises, LLC

4626 151 St.

Urbandale, Iowa 50323

Attention:              Charles Drucker

 

with a copy to:

 

Vantiv, Inc.

8500 Governor’s Hill Drive

 

21

--------------------------------------------------------------------------------


 

Symmes Township, OH 45249

Attention:              General Counsel

 

If to Fifth Third or FTPS Partners:

 

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, OH 45263

Telephone:            (513) 579-4300

Telecopy:              (513) 534-6757

Email:                    paul.reynolds@53.com

Attention:              Paul Reynolds

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Telephone:            (212) 558-4000

Telecopy:              (212) 558-3588

Email:                    korrya@sullcrom.com and gladina@sullcrom.com

Attention:              Alexandra D. Korry and Andrew R. Gladin

 

If to a Holder other than Advent, JPDN, Fifth Third or FTPS Partners, or to a
transferee Holder, to the address of such Holder set forth in the transfer
documentation provided to the Company; or at such other address as such party
each may specify by written notice to the others.

 

(b)         Amendment; Waiver.  Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by (i) the Company, (ii) the Advent Holders holding a
majority of the Class A Common Stock held by all Advent Holders and (iii) the
Fifth Third Holders holding a majority of the Class B Units and the Class A
Common Stock, taken together, held by all Fifth Third Holders (such majority to
include Fifth Third to the extent Fifth Third so requests), or in the case of a
waiver, by any of the following parties against whom such waiver is to be
effective with respect to the Company or Holders, as applicable: (i) the
Company, (ii) the Advent Holders holding a majority of the Class A Common Stock
held by all Advent Holders and (iii) the Fifth Third Holders holding a majority
of the Class B Units and the Class A Common Stock, taken together, held by all
Fifth Third Holders (such majority to include Fifth Third to the extent Fifth
Third so requests).  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

(c)          Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect

 

22

--------------------------------------------------------------------------------


 

to the subject matter hereof, including the Registration Rights Agreement, dated
June 30, 2009, among Fifth Third, the Company (f/k/a Advent-Kong Blocker Corp.),
JPDN, FTPS Partners and Vantiv Holding (f/k/a FTPS Holding, LLC).

 

(d)         Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof.  Each party agrees that it shall bring any action,
suit, demand or proceeding (including counterclaims) in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby, exclusively in the United States District Court for the Southern
District of New York or any New York State court, in each case, sitting in New
York County (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions contemplated hereby (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action, suit, demand or proceeding in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party and (iv) agrees
that service of process upon such party in any such action, suit, demand or
proceeding shall be effective if notice is given in accordance with
Section 14(a).  Each party irrevocably waives any and all right to trial by jury
in any action, suit, demand or proceeding (including counterclaims) arising out
of or related to this Agreement or the transactions contemplated hereby.

 

(e)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

(f)           Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall be binding upon and benefit the Company, each
Holder and their respective successors and permitted assigns.

 

(g)          Headings.  The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

 

(h)         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

[signature page follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

VANTIV, INC.

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Advent International GPE VI Limited Partnership

 

Advent International GPE VI-A Limited Partnership

 

Advent International GPE VI-B Limited Partnership

 

Advent International GPE VI-F Limited Partnership

 

Advent International GPE VI-G Limited Partnership

 

 

 

 

By:

GPE VI GP Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/s/ Christopher Pike

 

 

 

 

Advent International GPE VI-C Limited Partnership

 

Advent International GPE VI-D Limited Partnership

 

Advent International GPE VI-E Limited Partnership

 

 

 

 

By:

GPE VI GP (Delaware) Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/s/ Christopher Pike

 

 

 

 

Advent Partners GPE VI 2009 Limited Partnership

 

Advent Partners GPE VI 2008 Limited Partnership

 

Advent Partners GPE VI — A Limited Partnership

 

 

 

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/s/ Christopher Pike

 

 

 

 

GPE VI FT Co-Investment Limited Partnership

 

 

 

 

By:

GPE VI FT Co-Investment GP Limited Partnership;

 

By:

Advent International LLC, General Partner;

 

By:

Advent International Corporation, Manager,

 

 

 

 

 

 

 

By:

/s/ Christopher Pike

, Vice President

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Greg D. Carmichael

 

 

Name:

Greg D. Carmichael

 

 

Title:

EVP & Chief Operating Officer

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

EVP, Secretary and Chief Risk Officer

 

 

 

 

 

 

 

FTPS PARTNERS, LLC

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

JPDN ENTERPRISES, LLC

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

Manager

 

 

 

 

 

 

 

GARY LEE PATSLEY RETAINED ANNUITY TRUST NO.1

 

 

 

 

By:

/s/ Pamela H. Patsley

 

 

Name: Pamela H. Patsley

 

 

Title: Trustee

 

 

 

 

 

 

 

PAMELA H. PATSLEY RETAINED ANNUITY TRUST NO. 1

 

 

 

 

By:

/s/ Pamela H. Patsley

 

 

Name: Pamela H. Patsley

 

 

Title: Trustee

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------